           Case 5:20-cv-00443-D Document 6 Filed 06/05/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

STEPHEN CHRISTOPER WRIGHT,                        )
                                                  )
                     Plaintiff,                   )
                                                  )
v.                                                )      Case No. CIV-20-443-D
                                                  )
OKLAHOMA DEPARTMENT OF                            )
TRANSPORTATION,                                   )
                                                  )
                     Defendant.                   )


                                        ORDER

       By Order of May 19, 2020, the Court found that Plaintiff’s Complaint failed to show

a basis for federal jurisdiction and failed to satisfy federal pleading requirements. The

Court ordered Plaintiff to “file an amended complaint within 14 days from the date of this

Order to cure the deficiencies in his pleading” and warned that, if he failed to comply, “this

action will be dismissed without prejudice.” See 5/19/20 Order [Doc. No. 5] at 3.

       Plaintiff has failed to comply with the May 19 Order. He has neither requested

additional time nor made any other filing in the case record. Accordingly, the Court finds

that the action should be dismissed without prejudice pursuant to Fed. R. Civ. P. 41(b) and

the Court’s inherent authority. See United States ex rel. Jimenez v. Health Net, Inc., 400

F.3d 853, 855 (10th Cir. 2005); see also Ecclesiastes 9:10 11 12, Inc. v. LMC Holding Co.,

497 F.3d 1135, 1143-44 (10th Cir. 2007).

       IT IS THEREFORE ORDERED that this action is DISMISSED without prejudice

to a future filing. A separate judgment of dismissal shall be entered.
   Case 5:20-cv-00443-D Document 6 Filed 06/05/20 Page 2 of 2



IT IS SO ORDERED this 5th day of June, 2020.




                                 2
